The plaintiff's testimony tended to show a promise by the defendant's intestate to furnish her a home while she lived, but failed to establish a promise to pay the plaintiff for services rendered while she was an inmate of his household. Under the decisions of this court in Yerrington v. Greene etal., Admrs., 7 R.I. 589, and Newell v. Lawton, Exr.,20 R.I. 307, we are of the opinion that the verdict must be set aside and the case remitted to the Common Pleas Division with direction to enter judgment for the defendant.